Mr. JUSTICE BURMAN delivered the opinion of the court: The plaintiff brought this action as administrator, to recover damages arising out of the death of Jack Gordon. He was allegedly shot and kiUed on the premises of J. L. Manta, Inc. [hereinafter referred to as Manta], by its employee, defendant Arcell McGhee. The case went to the jury on two counts, charging defendant Manta with negligence and charging both defendants with assault and battery. The jury rendered a verdict in favor of defendant on the negligence count and a verdict in favor of plaintiff against both defendants on the assault and battery count, in the amount of $17,500. The jury was also given the foHowing special interrogatory: “Do you find that any force used by defendant ArceH McGhee on the occasion in question was used in self-defense as defined in these instructions?” The jury returned an affirmative answer to this special interrogatory, along with its verdict in the amount of $17,500 on the assault and battery count. The trial court set aside the general verdict for plaintiff because it was inconsistent with the jury’s answer to the special interrogatory and entered judgment for the defendants on both counts. From this judgment plaintiff appeals. No questions are raised on the pleadings. Plaintiff contends that it was error to submit defendant’s special interrogatory to the jury because it was ambiguous, misleading and not directed to an ultimate fact, and that the special finding was consistent and reconcffable with the general verdict. The plaintiff also contends that the court erred in giving a certain other instruction and in admitting certain evidence purporting to be a blood alcohol test of decedent’s blood, in that no proper foundation was laid. The record discloses that the verdict for plaintiff was on plaintiff’s amendment to the amended complaint which pleaded an assault with a deadly weapon inflicting injuries to the decedent, causing his death. The occurrence took place in the theatre lobby about 10:00 P.M., on May 17, 1964. There was no direct testimony by any witness as to the actual shooting or the circumstances that occurred at that time. Joseph Thomas, employed by the theatre as a guard, was watching a movie when he heard two noises which sounded like firecrackers. He went out of the inside lobby where he observed Jack Gordon lying flat on his back. Arcell McGhee, as assistant manager of the theatre, was standing next to a staircase and handed him a .38 snub nose pistol. When tire police came he observed them taking a knife out of Jack Gordons hand. He related that there had been many previous disturbances at the theatre because it was a difficult neighborhood, and this kept him busy. He also carried a gun. Ralph Porter, a brother-in-law of Dorothy Gordon, testified that he was in the theatre premises the evening of the occurrence. He heard McGhee tell Jack Gordon he wanted to talk to him because he wanted to make everything all right with Mr. Grossman [the theatre manager], and McGhee said “OK.” He then went inside the theatre to see the movie. While there he heard two shots. Arcell McGhee, called as a witness under Section 60 of tire Civil Practice Act (Ill. Rev. Stat. 1969, ch. 110, par. 60), testified that he purchased a .38 snub-nosed revolver in Geneva, Wisconsin. He took it to the Filmore Police Station and had it registered with the Chicago Police Department. George Watson, a police officer for the City of Chicago, was called as a witness. Officer Watson appeared pursuant to a subpoena requiring him to produce certain police records. He identified plaintiff’s exhibit no. 13 as a firearm and serial index card used when firearms are registered, plaintiff’s exhibit no. 14 as a gun record listing the ownership of a certain firearm by its serial number, plaintiff’s exhibit no. 15 as a gun record also listing the firearm by serial number and plaintiff’s exhibit no. 16 also as a gun record listing the firearm by serial number, its owner, and place and time of purchase. He testified that all four exhibits were records kept in the ordinary course of business by the Chicago Police Department, and all four were received into evidence. Officer Watson testified that the exhibits showed that a Smith and Wesson revolver, blue steel, 38 caliber, six shots, serial number C66085 was registered to one Arcell McGhee, who was listed as having the occupation of theatre manager. Appellant contends that it was error to submit defendant’s special interrogatory to the jury in that it was ambiguous, misleading and not directed to an ultimate fact. In the answer filed by the defendants to the amendment to the amended complaint, they alleged as an additional defense that “any force used by Arcell McGhee against Edgar Jack Gordon on the occasion in question was used in self-defense and was in fact and was reasonably believed to be necessary to defendant himself and to prevent imminent death or great bodily harm to himself.”  The function of a special interrogatory is to require the jury’s determination as to one or more specific issues of ultimate fact, and is a check upon the deliberations of a jury. Sommese v. Mating Bros., Inc., 36 Ill.2d 263, 222 N.E.2d 468.  Appellant argues that the special interrogatory does not relate to any ultimate fact because it fails to limit the force used by defendant McGhee. “The most that is established by the special finding is that defendant McGhee was using force to defend himself when he killed decedent. This is an evidentiary fact rather than the ultimate fact of legal defense.” We have examined the record and conclude that this objection is without merit. The conduct of the decedent was an issue in the case and in the judgment of the trial judge it was an ultimate fact to be considered by the jury, and we believe he was correct. It is also claimed that there was in fact no evidence that the decedent made any attack on McGhee. There is circumstantial evidence to the contrary. The decedent had formerly been a theatre employee and had been discharged for failure to do his work assignment. He was, however, given a shoe-shine concession in an adjacent part of the premises. There had been many disturbances from time to time in the theatre which required the hiring of bouncers. On the evening in question the theatre manager, Leonard Grossman, said it was a wild and rough evening and there was a lot of trouble in the place used by the decedent. There had been trouble there on previous occasions. At 9:00 P.M. he told the decedent to close up because many of the boys in his place were drunk, belonged to gangs and would cause him trouble. Gordon answered that he would close up and get rid of the boys. Ten minutes later, however, the decedent who was drunk, called him vile names, chased him about the premises and yelled he would get him. He fled into the box office. McGhee stepped in betwen them and took Gordon outside. Later the decedent apologized to Grossman, and at 10:00 P.M. Grossman left the theatre. When the police came after the shooting they took a knife out of the decedent’s hands. While it is true that there was no direct evidence that McGhee may have been acting in self-defense, which justified his killing of decedent, the evidence did comprise a number of facts and incidents which, joined together, convinced the jury that the chain of circumstantial evidence and the reasonable inferences to be drawn therefrom was extremely strong that McGhee shot the decedent in self-defense. McGhee took the stand as a witness for the defense. Plaintiff objected to any testimony to be offered by him as to the occurrence under the Deadman’s Act, and the objection was sustained.  We also reject the claim that the special interrogatory was ambiguous and misleading. Much of the argument is based on the use of words “any force.” It is argued that the gravest defect in this special interrogatory is its incurable ambiguity arising out of the use of the word “any.” Although plaintiffs counsel generally objected to the giving of the special instruction which had been drafted he was specifically asked, “It is not because of the word ‘any’ that you base your objection, is it?” and he replied, “that is right.” He cannot change that position in the reviewing court. The record shows that a conscientious judge gave plaintifFs counsel ample opportunity to suggest any change in the wording of this instruction, but no suggestions were forthcoming. It is also argued that the interrogatory used the words “self-defense as defined in these instructions” when in fact there was no explicit definition of self-defense in the body of instructions. The court gave defendant’s offered instruction I.P.I. Criminal 24.06, which reads: “A person is justified in the use of force when and to the extent that he reasonably believes that such conduct is necessary to defend himself against the imminent use of unlawful force. However, a person is justified in the use of force which is intended or likely to cause death or great bodily harm only if he reasonably believes that such force is necessary to prevent imminent or great bodily harm to himself.” This instruction, together with the other given instructions, cannot be said to have confused or misled the jury.  We find no merit to the further contention that this special interrogatory assumes the fact that an assault was committed by decedent on McGhee prior to the shooting. We find no explanation in the brief how plaintiff arrives at this conclusion from a fair reading of this instruction. Nor can we agree that the special finding of the jury is consistent and reconcilable with the general verdict. In Knapik v. Stefek, 274 Ill.App. 19, relied on by plaintiff, the defendant made no motion for judgment to be returned upon the special finding and is therefore inapplicable here.  The plaintiff further contends that an instruction given to the jury dealt with the right of one to possess a gun which was not justified and does not correctly state the law. This instruction was not concerned with the special interrogatory. The judgment for defendants was based solely on the answer to the special interrogatory. We must note that while the jury was given this instruction they nevertheless rendered a general verdiet in favor of plaintiff. At best it could only be considered a harmless error and did not mislead the jury or prejudice the plaintiff.  We find no merit to the final contention that it was error to admit defendant’s exhibit purporting to be analysis sheet of the toxicologist showing the result of the blood alcohol test of decedent’s blood. We believe the record establishes that a proper foundation was laid for this evidence. The judgment of the Circuit Court is therefore affirmed. Judgment affirmed. ADESICO, J., concurs.